STATE OF WEST VIRGINIA                                          FILED
                                                                                            March 19, 2021
                           SUPREME COURT OF APPEALS                                    EDYTHE NASH GAISER, CLERK
                                                                                       SUPREME COURT OF APPEALS
                                                                                           OF WEST VIRGINIA
MURRAY AMERICAN ENERGY, INC.,
Employer Below, Petitioner

vs.)   No. 19-1067 (BOR Appeal No. 2054120)
                   (Claim No. 2018016155)

CONNIE TITUS,
Claimant Below, Respondent


                              MEMORANDUM DECISION
        Petitioner Murray American Energy, Inc., by Counsel Denise D. Pentino and Aimee M.
Stern, appeals the decision of the West Virginia Workers’ Compensation Board of Review (“Board
of Review”). Connie Titus, by Counsel Robert L. Stultz, filed a timely response.

        The issues on appeal are an additional compensable condition and medical benefits. The
claims administrator added right hip sprain to the claim on September 21, 2018. On September 24,
2018, it denied authorization of an evaluation by Scott Schweizer, M.D. The claims administrator
denied a left shoulder MRI on October 12, 2018. On December 5, 2018, it denied a referral to a
pain clinic and a physical therapy consultation. On December 6, 2018, the claims administrator
denied physical therapy and injections. The Workers’ Compensation Office of Judges (“Office of
Judges”) modified the September 21, 2018, decision to reflect that right hip labral tear is a
compensable condition. It also reversed the remainder of the claims administrator’s decisions and
authorized the requested medical treatment in its March 29, 2019, Order. The Order was affirmed
by the Board of Review on October 18, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       Ms. Titus, a coal miner, was injured in the course of her employment on January 12, 2018,
when the bus she was driving in a coal mine struck another bus. She sought immediate treatment
at Wheeling Hospital Emergency Room. Ms. Titus reported that she was traveling about fifteen
                                                 1
miles per hour and was not wearing a seatbelt at the time of her accident. She stated that she had
pain in her right thigh, knee, and hip. A left shoulder x-ray showed no acute findings. A CT scan
of the cervical spine showed multilevel disc narrowing and spurring but no acute injury. Ms. Titus
was diagnosed with right hip, right knee, and acute lumbar sprains. The Employees’ and
Physicians’ Report of Injury was also completed that day at Wheeling Hospital and indicates Ms.
Titus was injured when she was struck head on by a bus. The diagnoses were right hip strain, right
knee sprain, lower back strain, unspecified head injury, and left shoulder pain.

        Ms. Titus was treated for her compensable injury by Ross Tennant, FNP, on January 15,
2018. She reported significant pain in her lower back and right hip, extending to her right leg and
foot. Ms. Titus had no left shoulder pain. Mr. Tennant diagnosed closed head injury, lumbar strain,
and right hip contusion. On January 22, 2018, Ms. Titus reported pain in her mid and lower back,
a burning sensation in her right thigh, and numbness in her right toes. Ms. Titus’s right hip pain
had improved. The claim was held compensable for low back strain, right hip strain, and right knee
sprain on January 26, 2018.

        On January 29, 2018, Ms. Titus reported lower back and right hip pain to Mr. Tennant. She
was diagnosed with closed head injury, lumbar strain, right hip contusion, cervical thoracic sprain,
and left shoulder sprain. Physical therapy was recommended for the cervical and left shoulder
sprains. A right hip MRI was performed on February 2, 2018, and showed a possible labral injury.

        Ronald Fadel, M.D., performed a Record Review on February 3, 2018, in which he opined
that cervicalgia should be added to the claim. He found that Ms. Titus struck her head at the time
of her injury and reported head/neck pain when she sought treatment. Dr. Fadel found no
neurological injury. Ms. Titus was seen at Hudson Premier Physical Therapy on February 5, 2018,
for cervical and left shoulder sprains caused by a work-related accident. Ms. Titus reported that
she did not have cervical or left shoulder problems prior to the injury. The claims administrator
authorized physical therapy for a cervical strain. On February 6, 2018, Ms. Titus returned to Dr.
Titus who noted that a lumbar MRI showed disc bulging at L5-S1. A right hip MRI showed no
acute injury.

        David Soulsby, M.D., performed an independent medical evaluation on March 6, 2018, in
which he noted that Ms. Titus complained of pain in her chest, right hip, and lower back. Dr.
Soulsby diagnosed lumbar sprain, mild to moderate lumbar degenerative disc disease, cervical
sprain, and left shoulder sprain and found that Ms. Titus had not reached maximum medical
improvement. He recommended a left shoulder MRI and opined that Ms. Titus’s pain likely
resulted from any injury to the soft tissues at the upper end of her mastectomy scar. Dr. Soulsby
opined that Ms. Titus sustained soft tissue cervical and low back sprains and that the right hip
contusion was consistent with bursitis.

        A March 23, 2018, left shoulder MRI showed degenerative changes but no evidence of
acute injury or internal derangement. On March 28, 2018, Mr. Tennant reviewed the MRI and
diagnosed degenerative changes. On April 2, 2018, he diagnosed left shoulder sprain and
degenerative changes. It was noted that Ms. Titus was seen by Dr. Abbott, an orthopedic surgeon,
who opined that she may have sustained a cervical injury. Ms. Titus sought treatment with Jeffrey
                                                2
Abbott, M.D., on April 3, 2018, for right hip and left shoulder injuries. Dr. Abbott diagnosed right
hip labrum tear, radiculopathy, neck pain, and acute left shoulder pain. Ms. Titus had positive left
shoulder impingement sign. A left shoulder MRI showed acromioclavicular joint disease. A
cervical MRI was performed on April 29, 2018, and showed narrowing of the C5-6 foramina,
which could affect the C5 and C6 nerve roots. There was no spinal canal stenosis. A right hip MRI
performed the following day revealed a posterior labrum tear extending to the superior labrum.

        Ms. Titus returned to Mr. Tennant on May 4, 2018. It was noted that a cervical MRI showed
narrowing of the foramina at several levels, which could be affecting left C5-6 nerve roots. A right
hip arthrogram showed a posterior labrum tear. On June 19, 2018, Ms. Titus reported continued
hip pain that was aggravated by physical therapy to Mr. Tennant. The following day, Ms. Titus
was seen by Dr. Abbott, who noted that she was referred to University of Pittsburg Medical Center
for possible hip surgery and for a neurosurgical consultation. A cervical MRI was performed on
April 29, 2018, which showed narrowing of the C5-6 foramina, that could affect the C5 and C6
nerve roots. There was no spinal canal stenosis. A right hip MRI showed a posterior labrum tear
extending to the superior labrum on April 30, 2018.

        On June 11, 2018, Robert Marsh, M.D., treated Ms. Titus for neck pain, bilateral arm pain,
tingling, and numbness, as well as pain radiating into the right shoulder and forearm. Dr. Marsh
diagnosed cervical spondylosis and radiculopathy. On August 11, 2018, he noted that a cervical
MRI showed mild, age-appropriate degenerative changes that were not advanced enough for
surgery. Dr. Marsh opined that Ms. Titus likely had a tear of the cervical or trapezius muscle. He
stated that the condition can be difficult to treat and had a long healing period. He recommended
an epidural steroid injection.

        Dr. Soulsby performed an independent medical evaluation on July 31, 2018, in which he
diagnosed right hip labrum tear, acute lumbar sprain/strain, mild to moderate lumbar degenerative
disc disease, acute cervical sprain/strain, cervical degenerative disc disease, and left shoulder
sprain. Dr. Soulsby found that Ms. Titus had reached maximum medical improvement for her
cervical spine, lumbar spine, and left shoulder. However, she had not reached maximum medical
improvement for the right hip. Dr. Soulsby opined that the MRI arthrogram showed a labrum tear,
and he recommended surgical repair.

        Scott Schweizer, M.D., treated Ms. Titus on September 7, 2018, for pain in her right hip,
left shoulder, neck, and low back as well as cervical and lumbar radiculopathy. The claims
administrator approved a request from Dr. Schweizer for right hip arthroscopy and physical
therapy on September 19, 2018. On September 21, 2018, the claims administrator added right hip
sprain to the claim. Ms. Titus underwent the right hip arthroscopy on September 25, 2018. On
September 24, 2018, the claims administrator denied authorization of an evaluation by Dr.
Schweizer.

        Ms. Titus returned to Dr. Schweizer on October 8, 2018, for follow-up after her right hip
surgery. She was to continue physical therapy. Ms. Titus was also to undergo MRI and x-rays of
the left shoulder due to a lack of progress with conservative treatment and therapy. The claims
administrator denied the request for a left shoulder MRI on October 12, 2018. Ms. Titus protested
                                                  3
the decision and underwent the left shoulder MRI on October 23, 2018. It showed subacromial
subdeltoid bursitis, acromioclavicular joint degeneration, mild glenohumeral joint degeneration
with diffuse labral degeneration, and minor rotator cuff tendinopathy with partial tearing at the
supraspinatus and infraspinatus tendon joint. Ms. Titus was seen by Eric Donovan, PA-C, on
October 31, 2018, for numbness and tingling on the left side of her face and left arm. Epidural
steroid injections and physical therapy was recommended.

        On November 5, 2018, Dr. Schweizer noted that the left shoulder MRI showed
tendinopathy and a small partial thickness tear of the rotator cuff. He opined that the MRI also
showed a small defect along the pectoralis, likely indicating the muscle was peeled back. He stated
that this indicates the condition was the result of the work-related injury. He diagnosed left
shoulder pain of unspecified chronicity and subacromial impingement.

        In a November 18, 2018, Record Review, Dr. Fadel opined that the impact of the collision
in Ms. Titus’s accident was sufficient to cause the right hip labrum injury. He also opined that the
head/neck injury was sufficient to aggravate Ms. Titus’s degenerative spondylosis. Dr. Fadel
asserted that the cervical spine should be considered part of the claim and recommended physical
therapy and pain management. On November 16, 2018, the claims administrator authorized a
physical therapy consultation with services dates from November 26, 2018, to January 21, 2019.
The claims administrator authorized referral to a pain clinic with services dates from November
26, 2018, to January 21, 2019 in a November 26, 2018, Order.

        In a November 27, 2018, Record Review, Dr. Fadel concluded that though there appeared
to be an occasional overlap in Ms. Titus’s cervical and left shoulder symptoms, the record failed
to show sufficient evidence of causation. He noted that independent medical evaluations were
conflicting. Dr. Fadel stated that his opinion was supported by the fact that Ms. Titus was found
to be at maximum medical improvement and the long period of time between the accident and the
emergence of left shoulder symptoms. Dr. Fadel concluded that the left shoulder was not a
compensable component of the claim.

        On December 5, 2018, the claims administrator denied a referral to a pain clinic and a
physical therapy consultation. It denied physical therapy and injections on December 6, 2018. Ms.
Titus returned for follow up with Mr. Tennant on December 6, 2018, and reported continued right
hip pain and left shoulder pain. She was unable to return to work.

         Ms. Titus testified in a December 13, 2018, deposition that she experienced left shoulder
pain following her accident, but her physicians believed the pain may have been referred from the
cervical spine. She stated that she continues to have right hip pain, but the majority of her pain was
in the left shoulder. Ms. Titus testified that she was unable to return to work.

       In a December 15, 2018, Record Review, Dr. Soulsby opined that additional physical
therapy and epidural steroid injections were necessary treatment for preexisting degenerative
disease only. He stated that Ms. Titus’s cervical sprain/strain had resolved. Dr. Soulsby noted that
he evaluated Ms. Titus on July 31, 2018, and determined that she had an acute cervical sprain/strain
superimposed upon preexisting degenerative disc disease. He opined that she was at maximum
                                                  4
medical improvement for the compensable injury, and her continued symptoms are the result of
degenerative disc disease.

         On January 2, 2019, Dr. Schweizer diagnosed left shoulder subacromial impingement,
superior labrum anterior to posterior (SLAP) tear, biceps tendonitis, and acromioclavicular joint
arthritis. He recommended left shoulder arthroscopy. The claims administrator denied a request
for authorization of left shoulder arthroscopy and an arm sling on January 8, 2019. Ms. Titus
protested and underwent left shoulder surgery on January 29, 2019. The post-operative diagnoses
were shoulder pain of unspecified chronicity, subacromial impingement, SLAP tear, biceps
tendonitis, acromioclavicular joint arthritis, mild rotator cuff partial thickness tear, and
subacromial bursitis. On February 4, 2019, the claims administrator denied the addition of superior
glenoid labrum lesion, shoulder pain, left shoulder bicipital tendinitis and left shoulder
impingement syndrome to the claim, and in a separate decision, denied the addition of left shoulder
osteoarthritis to the claim

        In a February 22, 2019, Record Review, Dr. Soulsby stated that he reviewed additional
records, including a left shoulder MRI and Dr. Schweizer’s reports. Dr. Soulsby noted that he
examined Ms. Titus three times and concluded that the evidence does not indicate Ms. Titus
sustained a work-related acute disc injury. He stated that the radiographic findings were
degenerative and commonly seen in people Ms. Titus’s age. Dr. Soulsby opined that Ms. Titus’s
continued pain was not the result of her work injury. He also opined that the left shoulder SLAP
tear was not the result of the compensable injury because the first post-injury MRI did not show a
rotator cuff tear or labrum injury. Dr. Soulsby stated that impingement is usually degenerative. Dr.
Soulsby also opined that Ms. Titus did not develop left shoulder biceps tendinitis or
acromioclavicular degenerative joint disease as a result of the compensable injury. Dr. Soulsby
concluded that physical therapy was reasonable for the right hip and that acute cervical strain and
left shoulder strain should be added to the claim. The claims administrator added cervical sprain
and left shoulder joint sprain to the claim on February 26, 2019.

         In its March 29, 2019, Order, the Office of Judges considered the claims administrator’s
decisions adding right hip sprain to the claim and denied authorization of an evaluation by Dr.
Schweizer, a left shoulder MRI, a referral to a pain clinic, a physical therapy consultation, physical
therapy, injections, authorization of a left shoulder arthroscopy, and an arm sling. The Office of
Judges added right hip labral tear to the claim and authorized the requested medical benefits. The
Office of Judges found that the claim was held compensable for right hip strain. Ms. Titus
continued to have pain following conservative treatment, so an MRI was performed. The right hip
labrum was poorly evaluated but there was indication of an underlying injury. Dr. Soulsby
evaluated Ms. Titus and diagnosed a torn right hip labrum. Dr. Schweizer performed surgery to
treat the condition. The Office of Judges concluded that Ms. Titus sustained a right hip labrum tear
as a result of her compensable injury.

       Regarding the requests for left shoulder treatment, the Office of Judges found that the
requests for an evaluation with Dr. Schweizer and a left shoulder MRI were denied by the claims
administrator because the left shoulder was not a compensable component of the claim. The Office
of Judges found that the Report of Injury states that Ms. Titus injured her left shoulder. Further,
                                                 5
treatment notes from Wheeling Hospital that day also indicate a left shoulder injury. Left shoulder
sprain was added to the claim on February 26, 2019. The Office of Judges also found that Dr.
Soulsby opined in his March 6, 2018, Record Review that Ms. Titus sustained a left shoulder
sprain. The Office of Judges found that the medical records show she continued to have left
shoulder pain after receiving conservative treatment. It therefore determined that an evaluation by
Dr. Schweizer was appropriate, necessary treatment. A left shoulder MRI was also found to be
necessary medical treatment. Finally, the Office of Judges concluded that the request for physical
therapy and injections, made by Dr. Schweizer, should be granted as it was reasonably required
medical treatment for the compensable left shoulder sprain.

        Lastly, the Office of Judges determined that referral to a pain clinic and a physical therapy
consultation should be granted. The request was made by Dr. El-Kadi, who examined Ms. Titus
on October 26, 2018, and recommended the treatment for the claimant’s neck pain and disc bulges.
The Office of Judges found that the claims administrator’s denial was based on Dr. Soulsby’s
evaluation, in which he found Ms. Titus had reached maximum medical improvement and required
no further cervical treatment. Dr. Soulsby found 15% cervical impairment in his evaluation, half
of which he apportioned to severe degenerative disc changes. The Office of Judges found that
7.5% impairment for the compensable injury was still significant. It also determined that Dr.
Soulsby’s finding of maximum medical improvement was premature. The Office of Judges noted
that several physicians stated that the left shoulder and cervical spine symptoms could be
overlapping. Dr. Fadel opined in his Record Reviews that Ms. Titus sustained a cervical injury and
the requested treatment should be authorized. The Office of Judges found his opinion to be
persuasive. The Board of Review adopted the findings of fact and conclusions of law of the Office
of Judges and affirmed its Order on October 19, 2019.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. For an injury to be compensable it must be a personal injury that
was received in the course of employment, and it must have resulted from that employment.
Barnett v. State Workmen’s Compensation Commissioner, 153 W.Va. 796, 172 S.E.2d 698 (1970).
Ms. Titus has shown by a preponderance of the evidence that she sustained a right hip labral tear
as a result of her work-related injury. She consistently reported right hip pain and when a clear
MRI was obtained of the right hip, it showed the injury.

        The Board of Review was also correct to affirm the Office of Judges’ authorization of the
requested medical benefits. West Virginia Code § 23-4-3(a)(1) (2019) provides that the claims
administrator must provide medically related and reasonably required sums for healthcare services,
rehabilitation services, durable medical and other goods, and other supplies. The requested left
shoulder treatment was properly authorized. The claim has been held compensable for left shoulder
sprain, and the evidence indicates the treatment is reasonable and necessary. Lastly, physical
therapy and injections for the cervical spine were properly authorized. Ms. Titus sustained a
cervical spine injury and a preponderance of the evidence indicates the requested treatment is
medically required.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
                                                 6
conclusions of law, nor is it so clearly wrong based upon the evidentiary record that even when all
inferences are resolved in favor of the Board of Review’s findings, reasoning and conclusions,
there is insufficient support to sustain the decision. Therefore, the decision of the Board of Review
is affirmed.




                                                                                          Affirmed.


ISSUED: March 19, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 7